           Case 2:17-cv-02162-JCM-GWF Document 63 Filed 02/21/19 Page 1 of 2



 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
 5
     Phone: (702) 825-6060
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                       DISTRICT OF NEVADA
17   VICTORIA M. STATH and MICHAEL J.                   Lead Case No. 2:17-cv-02162-JCM-GWF
18   STATH,                                             Consolidated with Case No. 2:17-cv-02163-
                                                        RFB-CWH
19                  Plaintiff,

20   vs.
                                       STIPULATION AND ORDER
21
     WELLS FARGO BANK, N.A.; EQUIFAX DISMISSING TRANS UNION LLC WITH
22   INFORMATION        SERVICES, LLC; PREJUDICE
     EXPERIAN INFORMATION SOLUTIONS,
23   INC.; and TRANS UNION LLC,
24               Defendants.
25
            PLEASE TAKE NOTICE that Plaintiffs Victoria M. Stath and Michael J. Stath

26   (“Plaintiffs”) and Defendant Trans Union LLC (“Trans Union”) hereby stipulate and agree that the

27   above-entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
28
     STIPULATION AND ORDER DISMISSING TRANS UNION LLC WITH PREJUDICE - 1
           Case 2:17-cv-02162-JCM-GWF Document 63 Filed 02/21/19 Page 2 of 2



 1          There are no longer any issues in this matter between Plaintiff and Trans Union to be
 2
     determined by the Court, and Trans Union is the only remaining defendant. Plaintiff hereby
 3
     stipulates that all of claims and causes of action against Trans Union, which were or could have
 4
     been the subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or fees
 5

 6   to any party.

 7          IT IS SO STIPULATED.
            Dated February 21, 2019.
 8
      KNEPPER & CLARK LLC                              LEWIS BRISBOIS BISGAARD & SMITH LLP
 9

10    /s/ Matthew I. Knepper                           /s/ Jason G. Revzin
      Matthew I. Knepper, Esq.                         Jason G. Revzin, Esq.
11    Nevada Bar No. 12796                             Nevada Bar No. 8629
12    Miles N. Clark, Esq.                             6385 S. Rainbow Blvd., Suite 600
      Nevada Bar No. 13848                             Las Vegas, NV 89118
13    10040 W. Cheyenne Ave., Suite 170-109            Email: jason.revzin@lewisbrisbois.com
      Las Vegas, NV 89129
14    Email: matthew.knepper@knepperclark.com          Counsel for Defendant
      Email: miles.clark@knepperclark.com              Trans Union LLC
15

16    HAINES & KRIEGER LLC
      David H. Krieger, Esq.
17    Nevada Bar No. 9086
18    8985 S. Eastern Avenue, Suite 350
      Henderson, NV 89123
19    Email: dkrieger@hainesandkrieger.com
20    Counsel for Plaintiff
                                          ORDER GRANTING
21
          STIPULATION OF DISMISSAL OF TRANS UNION LLC, WITH PREJUDICE
22

23
            IT IS SO ORDERED.
24

25          _________________________________________
            UNITED STATES DISTRICT COURT JUDGE
26

27          DATED this ____ day
                  February   26,of2019.
                                   _________ 2019.

28
     STIPULATION AND ORDER DISMISSING TRANS UNION LLC WITH PREJUDICE - 2
